WeiserMazars Wealth Advisors, LLC v Schatzki (2016 NY Slip Op 00459)





WeiserMazars Wealth Advisors, LLC v Schatzki


2016 NY Slip Op 00459


Decided on January 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2016

Friedman, J.P., Renwick, Saxe, Moskowitz, JJ.


8 650877/14

[*1]WeiserMazars Wealth Advisors, LLC formerly known as Weiser Capital Management, LLC, Plaintiff-Appellant,
vDebra Schatzki, Defendant-Respondent.


Locke Lord LLP, New York (Ira G. Greenberg of counsel), for appellant.
Lawler, Mahon & Rooney LLP, New York (James J. Mahon of counsel), for respondent.

Order, Supreme Court, New York County (Jeffery K. Oing, J.), entered December 10, 2014, which, to the extent appealed from as limited by the briefs, granted defendant's motion to dismiss the complaint on res judicata grounds, unanimously modified, on the law, to base the dismissal on the grounds of a prior action pending, and otherwise affirmed, without costs.
At oral argument the parties agreed that dismissal should be premised on the ground that there is a prior Federal action pending.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2016
CLERK